DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 1/5/2021.
Claims 2-21 are pending.

Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 4-6, 8, 9, 11-13, 15, 16, 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lachner US 2010/0153934 A1 (hereinafter Lachner).

Per Claim 2:
A computing device, comprising: a central processing unit (CPU) (Lachner, [0018], a computing system having one or more CPUs), to:
cause a portion of source code to be compiled (Lachner [0003], The compiler takes the high-level code for the computer program as input and generates a machine executable binary file that incudes machine language instructions for the target hardware of the processing system on which the computer program is to be executed); and
cause an object code execution policy to be generated in response to the portion of source code being compiled (Lachner, [0062], apply compiler optimization techniques to code written for a system that includes heterogeneous processor architectures to deliver optimized performance of foreign code. Foreign code portions, which are compiled for a processor architecture that is different from the CPU architecture, are compiled as foreign macro-instruction extensions to the native instruction set of the CPU. This compilation results in generation of prefetch and "launch" run-time function calls that are inserted into the intermediate representation for the foreign macro-instructions. Thus, the programmer need not use any special programming language … to effect synchronized concurrent programming for heterogeneous architectures. Instead, the modified compiler 102 discussed above may use any common programming language, such as C++, and implement the macro-instructions as extensions to the preferred language of the programmer… a compiler or pre-compilation tool automatically detects code sequences to be suitable for offloading to another processing element and implicitly inserts the appropriate markers into the source stream to indicate this to the subsequent compilation steps … The compiler macro-instructions that break up a foreign code sequence into load (pre-fetch), execute and store operations. Also, FIG. 8, [0085], emphases added), Examiner notes, the instant claim does not define the scope of “execution policy”, in applicant’s Specification stated that, [0008], “re-targetable parallel runtime execution includes receiving source code including a logic iterator with a specifier of a particular target and execution policy by a compiler. The compiler accesses a runtime library …. Based upon the accesses to the runtime library, the source code is compiled into an intermediate representation including the specifier of the particular target and execution policy. [0009], When the specifier of the particular target execution policy (e.g., std::GPU) indicates JIT compilation for execution on the GPU, the intermediate representation of the logic iterator is compiled into a second portion of machine code and executed on a particular GPU instead of the CPU.
Therefore, according to applicant’s Specification, the “execution police” is a marker/indicator such as “std::GPU that the complier received from the specifier from the source and compiled into the in the intermediate representation. Lachner disclose a compiler or pre-compilation tool automatically detects code sequences to be suitable for offloading to another processing element (GPU) and implicitly inserts the appropriate markers into the source stream to indicate compilation for execution on GOU read on the instant limitation “execution policy”; and
a graphics processing unit (GPU) to perform object code generated from the portion of source code when the object code execution policy indicates that the object code is to be performed by the GPU (Lachner, [0062], the actual code calls to offload work to the GPU are created by the compiler and are not required to be object code) instructions for both the primary processor(s) and the co-processor(s); the fat binary is generated without the aid of remote procedure calls for foreign code sequences (referred to herein as "macro-instructions") to be executed on the GPU).

Per Claim 4:
The rejection of claim 2 is incorporated, further Lachner teaches comprising a runtime library defining a plurality of object code execution policies including: just-in-time (TIT) parallel code implementations to be performed by the GPU (Lachner, [0062], This compilation results in generation of prefetch and "launch" run-time function calls that are inserted into the intermediate representation for the foreign macro-instructions. Thus, the programmer need not use any special programming language to effect synchronized concurrent programming for heterogeneous architectures), Examiner notes, a runtime library is set of routines/functions commonly used in programs, Lachner’s run-time functions read on runtime library; and
runtime selectable compilation on the GPU (Lachner, [0064] FIG. 9 illustrates at least one embodiment of a system 900 in which the run-time support function calls executed by the CPU 200 cause the appropriate operations to be performed on the 

Per Claim 5:
The rejection of claim 4 is incorporated, further Lachner teaches wherein the compiler module is further configured to generate, during runtime, using the compiled source code and the runtime library, the object code to be performed by the GPU (Lachner, [0064] FIG. 9 illustrates at least one embodiment of a system 900 in which the run-time support function calls executed by the CPU 200 cause the appropriate operations to be performed on the GPU 220. FIG. 9 illustrates that the system 900 includes a modified compiler 120 (to generate heterogeneous machine code 908 for an application).

Per Claim 6:
The rejection of claim 5 is incorporated, further Lachner teaches wherein the compiler module is further configured to use the runtime library to generate the object code by selecting one policy of the plurality of object code execution policies using the object code execution policy (Lachner, [0064] FIG. 9 illustrates at least one embodiment of a system 900 in which the run-time support function calls executed by the CPU 200 cause the appropriate operations to be performed on the GPU 220. FIG. 9 illustrates that the system 900 includes a modified compiler 120 (to generate heterogeneous machine code 908 for an application).

Per Claim 8:
The rejection of claim 2 is incorporated, further Lachner teaches wherein the object code execution policy specifies at least one of a sequential execution policy and a parallel execution policy (Lachner, [0061], the compiler may "schedule" the code segments concurrently by placing the "launch" calls sequentially in the CPU code 800 without any synchronization instructions between them. It is assumed that the GPU runtime scheduler (914 of FIG. 9) will schedule the GPU operations corresponding to the "launch" calls in parallel, if feasible, on the GPU side).

Per Claims 9, 11-13, and 15:
These are method versions of the computer device discussed above (claims 2-6, and 8), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also anticipated by Lachner.

Per Claims 16, and 18-21:
These are system versions of the computer device discussed above (claims 2-6, and 8), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also anticipated by Lachner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachner US 2010/0153934 A1 (hereinafter Lachner), in view of Felch, US 20130086564 A1 (hereinafter Felch).

Per Claim 3:
The rejection device of claim 2 is incorporated, Lachner does not explicitly teach wherein the portion of source code includes a logic iterator. However, Felch teaches wherein the portion of source code includes a logic iterator (Felch, FIG. 7, 730, 735, and 770).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the computing device disclosed by Lachner to include the portion of source code includes a logic iterator using the teaching of Felch. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a program that may be run on the parallel computing architecture (Felch [0012])

Per Claim 7:
The rejection of claim 5 is incorporated, Lachner does not explicitly teach wherein the object code is compiled for compute unified device architecture (CUDA).
However, Fetch teaches wherein the object code is compiled for compute unified device architecture (CUDA) (Felch, [0031], The CUDA optimizing compiler receives a program and compiles it for execution on parallel hardware (CUDA-compatible Graphics Processing Units)...The CUDA optimizing compiler can initiate execution of the compiled program on parallel hardware as in CUDA-compatible Graphis Processing Units (GPUs)).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the computing device disclosed by Lachner to include the object code is compiled for compute unified device architecture (CUDA) using the teaching of Felch. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an automated method of optimizing execution of a program in a parallel processing environment (Felch [0004]). 
Per Claims 10, and 14:
These are method versions of the computer device discussed above (claims 3, and 7), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also obvious.

Per Claim 17:
This is a system version of the computer device discussed above (claim 3), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also obvious.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
Applicant argued:
Applicant’s claim 2 as amended recites in part, “cause an object code execution policy to be generated in response to the portion of source code being compiled …” as claimed and as described in light of the Specification. For the following reasons, Applicant submits that claim 2 is not anticipated by Lachner.
Lachner does not teach or suggest an “execution policy” as recited in Applicant’s claims, and in fact does not disclose the use of any policies. The Office Action attempts to broadly interpret an execution policy to read on the code of Lachner. Regarding the definition of “execution policy,” the Office Action asserts that “the instant claim does not define the scope of ‘execution policy.’” Office Action at pg. 4. However, the Examiner has not interpreted the term in light of the Specification, as required by the MPEP. See, e.g., MPEP 2111 (“Indeed, the rules of the PTO require that application claims must ‘conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the 
For example, according to the Applicant’s Specification, the compiler “receiv[es] source code including a specifier of the particular target and execution policy. Based upon accesses to the runtime library, the source code is compiled into an intermediate representation … including the execution policy. When the specifier of the particular target indicates... ” compilation by the GPU, it accesses the runtime library. Specification at [0008]. See also, Specification at [0035], Thus, “a runtime library 270 is a set of lowdevel instructions used by the compiler to invoke some of the behaviors of a runtime environment. Specification at [0032],
Lachner, on the other hand, discloses that calls to a runtime library are unnecessary. For example, “These extensions may be used by the programmer to effect concurrent programming on heterogeneous architectures that 1) does not require use of a specialized programming language such as those required for many implementations of futures and actor models, 2) does not require a standard library function call interface for foreign code calls, such as remote procedure calls or similar techniques, and 3) allows the extensions to undergo compiler optimization techniques along with other native CPU instructions.” Lachner at [0062], Thus, for the second compilation of the source code, a runtime library is not used to access functions based on an “execution policy.” In fact, the reference teaches away from such a framework as what is recited in the present claims. Lachner therefore does not only fail to teach or suggest an execution policy, but also fails to teach or suggest an equivalent in at least the cited language.


Examiner Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., receiv[es] source code including a specifier of the particular target and execution policy. Based upon accesses to the runtime library, the source code is compiled into an intermediate representation … including the execution policy. When the specifier of the particular target indicates... ” compilation by the GPU, it accesses the runtime library) are not recited in the rejected independent claims 2, 9, and 16.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lachner does teach the limitations recited in independent claims 2, 9, and 16, as cause a portion of source code to be compiled, see Lachner [0003], The compiler takes the high-level code for the computer program as input and generates a machine executable binary file that incudes machine language instructions for the target hardware of the processing system on which the computer program is to be executed; and
cause an object code execution policy to be generated in response to the portion of source code being compiled, see Lachner, [0062], apply compiler optimization techniques to code written for a system that includes heterogeneous processor architectures to deliver optimized performance of foreign code. Foreign code portions, which are compiled for a processor architecture that is different from the CPU architecture, are compiled as foreign macro-instruction extensions to the native instruction set of the CPU. This compilation results in generation of prefetch and "launch" run-time function calls that are inserted into the intermediate representation for the foreign macro-instructions. Thus, the programmer need not use any special programming language … to effect synchronized concurrent programming for heterogeneous architectures. Instead, the modified compiler 102 discussed above may use any common programming language, such as C++, and implement the macro-instructions as extensions to the preferred language of the programmer… a compiler or pre-compilation tool automatically detects code sequences to be suitable for offloading to another processing element and implicitly inserts the appropriate markers into the source stream to indicate this to the subsequent compilation steps … The compiler automatically generates macro-instructions that break up a foreign code sequence into load (pre-fetch), execute and store operations, (emphases added), Examiner notes, the instant claim does not define the scope of “execution policy”, in applicant’s Specification stated that, [0008], “re-targetable parallel runtime execution includes receiving source code including a logic iterator with a specifier of a particular target and execution policy by a compiler. The compiler accesses a runtime library …. Based upon the accesses to the runtime library, the source code is compiled into an intermediate representation including the specifier of the particular target and execution policy. [0009], When the specifier of the particular target execution policy (e.g., std::GPU) indicates JIT compilation for execution on the GPU, the intermediate representation of the logic iterator is compiled into a second portion of machine code and executed on a particular GPU instead of the CPU.
Therefore, according to applicant’s Specification, the “execution police” is a marker/indicator such as “std::GPU that the complier received from the specifier from the source and compiled into the in the intermediate representation. Lachner disclose a compiler or pre-compilation tool automatically detects code sequences to be suitable for offloading to another processing element (GPU) and implicitly inserts the appropriate markers into the source stream to indicate compilation for execution on GOU read on the instant limitation “execution policy”; and
a graphics processing unit (GPU) to perform object code generated from the portion of source code when the object code execution policy indicates that the object code is to be performed by the GPU, see Lachner, [0062], the actual code calls to offload work to the GPU are created by the compiler and are not required to be manually inserted by the programmer. The compiler automatically generates macro-instructions that break up a foreign code sequence into load (pre-fetch), execute and store operations. [0089], compiling code for a heterogeneous system that includes both one or more primary processors and one or more parallel co-processors…the primary processors(s) include a CPU and the parallel co-processor(s) include a GPU. An optimizing compiler … generates an optimized fat binary that includes machine code (object code) instructions for both the primary processor(s) and the co-processor(s); the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   	US Linderman et al. US 8,296,743 teaches methods and systems for library-based compilation and dispatch to automatically spread computations of a program across heterogeneous cores in a processing system. A runtime library provides a predicate-based library system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/ANNA C DENG/Primary Examiner, Art Unit 2191